 



Exhibit 10.1

AMENDMENT NO. 1 TO

OEM PRODUCT DEVELOPMENT AGREEMENT

     This AMENDMENT NO. 1 (“Amendment No. 1”) is made this 31st day of January,
2005, by and between Aspect Medical Systems, Inc., a Delaware corporation (the
“AMS”), and Boston Scientific Corporation, a Delaware corporation (the “BSC”),
and amends that certain OEM PRODUCT DEVELOPMENT AGREEMENT, dated as of August 7,
2002, among AMS and BSC (the “Agreement”). Capitalized terms used herein but not
otherwise defined herein shall have the meaning ascribed to them in the
Agreement.

     WHEREAS, pursuant to the Agreement, AMS agreed to work exclusively with BSC
during the Joint Development Period to develop Joint Products;

     WHEREAS, pursuant to the Agreement, AMS granted to BSC an exclusive option
to become the distributor for a period of time of Company Products on the terms
set forth in the Agreement, referred to in the Agreement and in this Amendment
No. 1 as the “Distribution Option”.

     WHEREAS, AMS and BSC wish to extend (i) the Joint Development Period,
(ii) the Option Period, (iii) the Distribution Term and (iv) the Term of the
Agreement; and

     WHEREAS, AMS and BSC wish to amend the Agreement as set forth herein.

     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Agreement as follows:

     1. Amendment of Section 1. In order to amend the Option Period, the
Agreement is hereby amended by deleting the date “December 31, 2004” appearing
in the second line of the definition of “Option Period” in Section 1 of the
Agreement and replacing such date with the date “December 31, 2006”.

     2. Amendment of Section 2.2. In order to amend the Joint Development
Period, the Agreement is hereby amended by deleting the date “December 31, 2004”
appearing in the third line of Section 2.2 of the Agreement and replacing such
date with the date “December 31, 2006”.

     3. Amendment of Section 3.1(b). In order to amend the Distribution Term,
the Agreement is hereby amended by deleting the date “December 31, 2012”
appearing in the sixth line of Section 3.1(b) of the Agreement and replacing
such date with the date “December 31, 2014”. In addition, the Agreement is
hereby amended by deleting the date “June 30, 2004” appearing in the eighth and
ninth lines of Section 3.1(b) of the Agreement and replacing such dates with the
date “June 30, 2006.”

     4. Amendment of Section 10.1. In order to amend the Term of the Agreement,
the Agreement is hereby amended by deleting the date “December 31, 2012”
appearing in the fourth line of Section 10.1 of the Agreement and replacing such
date with the date “December 31, 2014”.

 



--------------------------------------------------------------------------------



 



     5. No Other Amendments. Except to the extent amended hereby, all of the
definitions, terms, provisions and conditions set forth in the Agreement are
hereby ratified and confirmed and shall remain in full force and effect. The
Agreement and this Amendment No. 1 shall be read and construed together as a
single agreement and the term “Agreement” shall be deemed a reference to the
Agreement as amended by this Amendment No. 1. This Amendment No. 1 may be signed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall constitute but one and the same instrument. In
making proof of this Amendment No. 1 it shall not be necessary to produce or
account for more than one such counterpart.

     IN WITNESS WHEREOF, this Agreement has been executed under seal by the
parties hereto as of the day and year first above written.

              ASPECT MEDICAL SYSTEMS, INC.   BOSTON SCIENTIFIC CORPORATION
 
           
By:
  /s/ Michael Falvey   By:   /s/ Lawrence Knopf

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


  Name: Michael Falvey       Name: Lawrence Knopf

  Title:   VP Finance       Title:   V.P. & Assistant General Counsel

-2-